Citation Nr: 1746760	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-42 2033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an earlier effective date of a 20 percent evaluation for musculoligamentous strain with degenerative disc disease, lumbar spine.

2.  Entitlement to an earlier effective date for the grant of service connection of radiculopathy, right upper extremity secondary to degenerative disc disease, cervical spine. 

3.  Entitlement to an earlier effective date for the grant of service connection of radiculopathy, right lower extremity secondary to musculoligamentous strain with degenerative disc disease, lumbar spine. 


REPRESENTATION

Appellant represented by:	Alan Watt, Attorney



ATTORNEY FOR THE BOARD

J. Nelson, Associate Attorney


INTRODUCTION

The Veteran served in the Navy on active duty from October 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in this appeal, a written statement was received from the Veteran's authorized representative expressing a desire to withdraw all pending claims before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2017, prior to the promulgation of a decision in this appeal, a written statement was received from the Veteran's authorized representative expressing a desire to withdraw his pending appeal for VA compensation before the Board the Veteran's claims for earlier effective dates. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


